DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a drain potential or a collector potential” in lines 8-9.  It is unclear if this is the same drain potential or collector potential cited in line 4, or another drain potential or another collector potential.  
Claim 1 recites the limitation “a gate potential” in line 9.  It is unclear if this is the same gate potential cited in line 5 or another gate potential.  
Claim 1 recites the limitation “a source potential or an emitter potential” in line 10.  It is unclear if this is the same source potential or emitter potential cited in lines 5-6, or another source potential or another emitter potential.  
 1, the limitations the “a drain potential or a collector potential,” “a gate potential” and “a source potential or an emitter potential” pertains to the use of the claimed device, which does not structurally distinguish over the prior art applied.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Claims 2-11 are rejected as being depended on claim 1.

After reviewing the figures and related text the Examiner suggest:
Claim 1. A power converter comprising: a semiconductor module including,
a first main terminal, a second main terminal, and a third main terminal, 
a first semiconductor element in which a drain terminal or a collector terminal is connected to the first main terminal, a gate terminal is connected to a first signal terminal, and a source terminal or an emitter terminal is connected to the third main terminal and a second signal terminal, and
a second semiconductor element in which another drain terminal or another collector terminal is connected to the third main terminal, another gate terminal is connected to a third signal terminal, and another source terminal or another emitter terminal is connected to the second main terminal and a fourth signal terminal, the second semiconductor element being connected in series to the first semiconductor element; and
a multilayer substrate including
a first wire connected to the first signal terminal, 
a second wire connected to the second signal terminal, 
a third wire connected to the third signal terminal, 
a fourth wire connected to the fourth signal terminal,
a first external connection terminal to which the first wire and the second wire are connected, and
a second external connection terminal to which the third wire and the fourth wire 
are connected,
the first wire and the third wire being formed on a first layer with an insulating region interposed therebetween,
the second wire and the fourth wire being formed on a second layer with an insulating region interposed therebetween.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2017/0077068 to Horio et al. illustrates the claimed invention except at least the first external connection terminal connected to first and second signal terminals and second external connection terminal connected to third and fourth signal terminals.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738